The parties to this action appear here as they appeared in the trial court, and will be referred to as plaintiffs and defendants.
This cause is before this court on a transcript of the record of the district court of Tulsa county. The trial court sustained of general demurrer to the petition and dismissed the action. From that order of the court, an appeal was taken to this court.
There was no complaint of extraneous fraud. The alleged perjured testimony did not relate to extraneous facts. The same is true as to the alleged suppression of testimony.
Under the rule stated in Thigpen v. Deutsch et al.,66 Okla. 19, 166 P. 901; Douglas, Adm'r, v. Hoyle, 115 Okla. 7,240 P. 1072; Tiger v. Drumright, 95 Okla. 174, 217 P. 453; Burton et al. v. Swanson et al., 142 Okla. 134, 285 P. 839; Kendall v. Watts et al., 135 Okla. 66, 273 P. 993; Miller v. White,129 Okla. 184, 265 P. 646, and Dooley v. Foreman, 94 Okla. 163,221 P. 47, the trial court committed no error in sustaining the demurrer, and the judgment is affirmed.
RILEY, C. J., CULLISON, V. C. J., and OSBORN and BUSBY, JJ., concur.